34 So. 3d 137 (2010)
Kenneth F. LEONARD, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-228.
District Court of Appeal of Florida, Third District.
April 21, 2010.
Kenneth F. Leonard, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, WELLS and SALTER, JJ.
COPE, J.
This is an appeal of an order granting a motion to correct illegal sentence. Although the order reduces the sentence of defendant-appellant Kenneth Leonard, the defendant claims that he has not received all of the relief he is entitled to.
The defendant is serving a sentence for second degree murder and grand theft of a motor vehicle imposed in Miami-Dade County circuit court case number 96-32523. *138 According to the scoresheet, the crime date was in 1996.
The defendant had a prior conviction, circuit court case number 92-4541, which was vacated. As a result, the defendant's scoresheet for the 1996 case needed to be recalculated. The trial court did so, but did so in a way which does not reflect all of the details of the recalculation. To make a long story short, when the points are deleted for items IV and VI of the scoresheet, the point score is 239.6.[*] After the required deduction of twenty-eight points and multiplying by 1.25, the defendant's maximum guidelines sentence is 264.5 months or 22.0416 years, and that was the reduced sentence imposed by the trial court. Because the calculation is correct, the order now before us is affirmed.
NOTES
[*]  One of the discrepancies in the defendant's calculation is misreading the points for item II as 3.0, when the correct score for a level four offense is 3.6.